Citation Nr: 9909659	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-23 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for Guillain-Barre syndrome as a result of 
VA treatment.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDING OF FACT

There is no competent medical evidence suggesting that the 
veteran incurred additional disability, to include Guillain-
Barre syndrome, as a result of any incident of VA treatment.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) for Guillain-Barre syndrome 
as a result of VA treatment is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1998).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1998).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1998).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In a case 
where the determinative issue involves a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In the present case, the veteran has contended that he 
incurred Guillain-Barre syndrome as a result of a pneumonia 
shot administered at the VA Medical Center (VAMC) in 
Chillicothe, Ohio.  During his October 1997 VA hearing, he 
stated that this shot was administered in early 1994 and 
that, by the summer of 1994, he began to suffer from severe 
pain in the joints.  He also asserted that he had been told 
by "[n]urses and doctors" that it was possible, albeit 
rare, for a person to get Guillain-Barre syndrome as a result 
of a pneumonia shot.

The Board has reviewed the medical evidence contained in the 
veteran's claims file and observes that he underwent 
extensive treatment at the Chillicothe VAMC during the first 
half of 1994, primarily for detoxification, but none of the 
records from this time frame indicate that he received a 
pneumonia shot.  The veteran was first diagnosed with 
Guillain-Barre syndrome following admission to Cabell 
Huntington Hospital in Huntington, West Virginia in September 
1994.  The veteran was hospitalized at this facility until 
January 1995, and the report of this hospitalization 
indicates that this diagnosis was made by exclusion and 
contains no commentary regarding the etiology of this 
disorder.  VA treatment records from April, May, and October 
of 1995 contain notations regarding the veteran's reported 
history of incurring Guillain-Barre symptoms after a flu or 
pneumonia shot was administered, but these notations are not 
accompanied by further commentary to that effect by the 
veteran's treatment providers.  Also, the veteran was 
hospitalized at the Huntington, West Virginia VAMC from April 
to June in 1995, from July to October in 1995, and from May 
to June in 1996.  While the reports of the first two 
hospitalizations contain the diagnosis of chronic 
inflammatory polyneuropathy, the report of the third 
hospitalization contains a diagnosis of Guillain-Barre 
syndrome. 

In January 1997, the veteran underwent a VA peripheral nerves 
examination.  The examiner, upon review of the claims file 
and the findings from the examination, rendered an assessment 
of quadriplegia, believed to be either Guillain-Barre 
syndrome or chronic inflammatory demyelinating 
polyneuropathy.  The examiner noted that he could find no 
direct evidence in the claims file that the veteran had 
received a pneumococcal vaccination in 1994.  The examiner 
also commented that pneumococcal vaccinations had not been 
shown to be directly causative of Guillain-Barre syndrome to 
date.  Overall, the examiner found that the evidence did not 
firmly establish that the veteran had Guillain-Barre syndrome 
instead of chronic inflammatory demyelinating polyneuropathy 
or that the veteran had received a pneumococcal vaccination; 
moreover, regardless of the facts in the instant case, the 
examiner further noted that there was not "enough literature 
available to support a direct causal relationship" between 
such a vaccination and Guillain-Barre syndrome.

In this case, even assuming that the veteran, in fact, 
currently suffers from Guillain-Barre syndrome and that he 
received the reported pneumococcal vaccination from the VA, 
there is no competent medical evidence or opinion of record 
indicating a relationship between the veteran's claimed 
disorder and treatment by the VA.  While the claims file 
contains evidence showing that the veteran has been treated 
for Guillain-Barre syndrome since late 1994, he has submitted 
no competent medical evidence to the effect that his current 
disorder was incurred or aggravated as a result of any 
incident of VA treatment or hospitalization.  Indeed, the 
only evidence of record suggesting such a relationship 
between the disorder and VA treatment is the veteran's lay 
opinion, as indicated in the testimony from his October 1997 
VA hearing.  

However, the Board would point out that the veteran has not 
been shown to possess the requisite medical expertise to 
render a competent opinion regarding causation.  See 
Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  While he reported during his 
October 1997 VA hearing that several doctors and nurses had 
suggested a link between his disorder and his reported 
pneumonia shot, the Board would point out that a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, 
while the Board observes that the veteran's complaints of 
symptoms allegedly resulting from his reported VA pneumonia 
shot are noted in several VA treatment records, the Board 
would point out that evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary by that examiner does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for Guillain-Barre syndrome as a result of VA treatment 
is well grounded.  Since this claim is not well grounded, the 
VA has no further duty to assist the veteran in developing 
the record to support his claim.  See Epps v. Gober, 126 F.3d 
at 1467-68 ("there is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well-
grounded' claim").

In the appealed rating decision, the RO denied the veteran's 
claim as not well grounded, but, in an October 1997 
Supplemental Statement of the Case, the RO appeared to be 
continuing this denial on the merits of the claim.  
Regardless of the basis of the RO's denial, however, the 
Board observes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that when an RO does 
not specifically address the question of whether a claim is 
well grounded but, instead, proceeds to adjudication on the 
merits, "there is no prejudice to the appellant solely from 
the omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996). 

In a lay statement received by the RO in August 1997 and 
during his October 1997 VA hearing, the veteran described 
treatment at several private medical facilities, and the 
Board observes that the claims file does not include records 
of treatment from those facilities.  In this regard, the 
Board would point out that the VA has a duty under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence needed to complete his application for the claimed 
benefit when the VA is aware of the existence of relevant 
evidence.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  Essentially, the veteran needs competent 
medical evidence of a relationship between his current 
disability and treatment by the VA.

ORDER

A well-grounded claim not having been submitted, compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for 
Guillain-Barre syndrome as a result of VA treatment is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


